Citation Nr: 0714805	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  94-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disability 
claimed to be asbestosis.

2.  Entitlement to a compensable evaluation for low back 
strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1991 and September 2002 by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The first RO rating action denied 
entitlement to a compensable evaluation for low back strain 
and the second decision denied the veteran's request for 
service connection for asbestosis.

It is noted by the Board that the first decision was rendered 
by the Milwaukee, Wisconsin, RO.  However, the veteran 
relocated during the course of this long appellate process 
and the claim has since been handled by the Chicago, 
Illinois, RO (as noted on the front page of this action).

Additionally, when the veteran appealed the January 1991 
action, two other issues were appealed to the Board for 
review.  Those issues were:

1.  Whether new and material evidence has 
been submitted sufficient to reopen a 
claim for entitlement to service 
connection for a respiratory disorder 
(not to include asbestosis).

2.  Entitlement to service connection for 
a disability of the back diagnosed as 
degenerative changes of the lumbosacral 
spine, status post laminectomy and 
diskectomy, and including arachnoiditis.  

The Board remanded all earlier issues in July 1996.  The 
purpose of the remand was to obtain additional evidence 
needed to adjudicate the veteran's claim.  The claim was 
subsequently returned to the Board.  

Following the return of the claim, in May 1999, the Board 
issued a decision that denied the veteran's claim of 
entitlement to an initial compensable evaluation for low back 
strain.  The pulmonary issue was also denied, and while the 
Board reopened the final issue, it ultimately found that the 
evidence did not support the veteran's claim.  The veteran 
was notified of the decision and he appealed to the United 
States Court of Appeals for Veterans Claims (Court).

After the veteran appealed the matter, his accredited 
represented submitted a Joint Motion to Vacate BVA Decision 
in Part, to Remand, and to Stay Further Proceedings.  The 
only issue which was addressed in the Joint Motion was that 
involving the veteran's low back strain.  The other two 
issues were withdrawn from the Court's jurisdiction.  After 
the Joint Motion was submitted and reviewed by the Court, the 
Court issued an Order which adopted the Joint Motion.  The 
Order was issued in July 2000.  In that Order, the Court 
vacated the Board's decision on the issue involving the lower 
back and remanded the matter to the Board for further 
processing and action.

The Board subsequently remanded the claim to the RO for 
additional development in accordance with the Joint Motion 
instructions.  The remand was issued in February 2001.  

With respect to the other issue, that involving asbestosis, 
in September 1974, the RO issued a rating decision that 
denied entitlement to service connection for a pulmonary 
disability of the right lung.  As the veteran did not appeal 
that decision to the Board, it became final.  As reported, 
the Board's May 1999 decision found that new and material 
evidence had been received to reopen a claim for service 
connection for a respiratory disability, to include residuals 
of pneumonia, bronchitis, rhinitis, and sinusitis, reopened 
the claim, and denied the claim on the merits.  The veteran 
did not appeal that issue to the Court, and as such, it is 
also final.  

In April 2001, the veteran asserted a claim of entitlement to 
service connection for lung disease as a result of exposure 
to asbestos during his period of active service.  That claim 
was denied by the September 2002 rating decision.  Therefore, 
the service connection issue on appeal pertains to the lung 
disease asbestosis and not to any other lung disorder.  The 
issues currently on appeal are thus as stated on the first 
page of this decision.

The low back issue was returned to the Board but the Board 
concluded, after reviewing the information obtained, that 
another remand was in order.  Thus, the claim was remanded in 
July 2003.  Shortly thereafter, the veteran perfected his 
appeal with respect to the pulmonary disability noted on the 
front page of this action.  Hence, when the claim was 
returned once again to the Board, both issues were then 
before the Board.  Nevertheless, the Board remanded both 
issues in May 2005.  The claim has since been returned for 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran served in the US Air Force for approximately 
two years; his occupational specialty was that of a military 
policeman.

3.  Although the veteran claims that he was exposed to 
asbestos while stationed at Kincheloe Air Force Base in 
Michigan, service records are negative for said exposure.

4.  In conjunction with litigation against asbestos 
manufacturers, the veteran's private doctor suggested that 
the veteran had asbestosis related to his service and post-
service occupations.

5.  VA physicians and other private medical care providers 
have not diagnosed the veteran as suffering from any type of 
pulmonary disabilities, diseases, or conditions related to 
asbestosis or caused by exposure to asbestos.  

6.  VA doctors have diagnosed the veteran as suffering from 
obstructive pulmonary disease and have attributed said 
condition to the veteran's 30 plus years of cigarette 
smoking.  

7.  While in service, the veteran was treated for low back 
strain.  

8.  Service connection was granted for low back strain 
shortly after the veteran was released from service.  A 
noncompensable evaluation was assigned.

9.  In 1981 the veteran injured his back at work.  Since that 
time, the veteran has suffered from symptoms and 
manifestations produced by the back injury that occurred 
while the veteran was working.  

10.  The medical evidence has not shown that the veteran's 
service-connected low back strain now produces any type of 
symptoms, including pain and limitation of motion, that would 
qualify the veteran for a compensable evaluation.  


CONCLUSIONS OF LAW

1.  Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  The criteria for a compensable evaluation for low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 5295 (2002) and Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board notes that with respect to the veteran's claim for 
an increased evaluation for a back disability, the veteran 
began his appeal prior to the enactment of the VCAA.  The 
veteran's claim involving service connection was submitted 
shortly after the enactment of the VCAA.  Notwithstanding, VA 
satisfied its duty to notify by means of notification letters 
sent to him by the agency of original jurisdiction (AOJ) and 
the Appeals Management Center (AMC).  It is noted that these 
letters were sent to the veteran after the initial AOJ 
decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice was provided after the 
original AOJ actions, the Board finds that there was a "lack 
of prejudice from improper timing of the notice."  That is, 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection and for an increased evaluation.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof, including the 
veteran's records involving his claim for workman's 
compensation and those from the Social Security 
Administration (SSA).  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure the 
necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent a number of pulmonary and orthopedic examinations 
since the veteran filed for benefits, and those records have 
been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection and an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the effective date to be assigned are 
rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection - Asbestosis

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has averred that while he was in the US Air 
Force, and stationed at Kincheloe Air Force Base in Michigan, 
he was exposed to asbestos.  He contends that as a military 
policeman (MP) he went into numerous buildings and hangars in 
which asbestos was present.  He maintains that as a result of 
that exposure, he has developed a lung disability that he 
claims is asbestosis.  Because he was reportedly exposed to 
asbestos in service and since he contends that he now suffers 
from an asbestos-related disease, he claims that he should be 
awarded service-connected benefits.

A review of the veteran's claims folder does indicate that 
during his nearly two years of enlistment in the US Air 
Force, he was an MP.  The veteran's military records also 
confirm that he was stationed at Kincheloe Air Force Base.  
However, none of the records from the service and none of the 
documents submitted by the veteran suggest, intimate, or 
imply that the veteran was exposed to asbestos.  Those same 
records are negative, except for the veteran's assertions, 
for any type of proof that the veteran was actually exposed 
during his nearly two years of active duty.

Additionally, the veteran did not receive treatment for an 
asbestos-like condition or a chronic pulmonary disorder while 
he was in service.  Moreover, there is no indication from the 
veteran's service medical records that he was exhibiting 
symptoms or manifestations of a lung disability that would 
indicate that he was exposed to asbestos or asbestos-related 
fibers.  In fact, there is no medical evidence until many 
years after service that the veteran may have been suffering 
from a lung disability.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).

More recently the Court has held that:

        . . . neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of 
exposure to asbestos solely from 
shipboard service.  Rather, they are 
guidelines which serve to inform and 
educate adjudicators as to the high 
exposure of asbestos and the prevalence 
of disease found in insulation and 
shipyard workers and they direct that the 
raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

As reported, the veteran served in the US Air Force as an MP.  
Asbestos advisory information contained in the Manual M21-1 
provides some guidance with respect to occupational asbestos 
exposure.  It states that:

(1)  Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and brake 
linings, manufacture and installation of 
roofing and flooring materials, asbestos 
cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple 
type of asbestos is unusual except in 
mines and mills where the raw materials 
are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile 
products as well as amosite and 
crocidolite since these varieties of 
African asbestos were used extensively in 
military ship construction.  Many of 
these people have only recently come to 
medical attention because the latent 
period varies from 10 to 45 or more years 
between first exposure and development of 
disease.  Also of significance is that 
the exposure to asbestos may be brief (as 
little as a month or two) or indirect 
(bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

There is nothing in the record that would indicate that as an 
MP the veteran would have been in contact with insulation 
that contained asbestos.  The record does not show that the 
veteran lived in barracks with asbestos-type insulation nor 
does it indicate that his workplace was ensconced with 
asbestos or asbestos products.  Accordingly, the Board does 
not acknowledge that the veteran had asbestos exposure during 
active service.

The evidence of record also shows that the veteran has a long 
history of post-service exposure to asbestos and other 
particulate toxins.  After the veteran was released from 
active duty in 1973, he went to work for the Excelsior 
Foundry, in Belleville, Illinois.  Later on, he worked for 
the Broan Manufacturing Company.  While working for these two 
companies, the veteran was exposed to asbestos particulates 
and other matter that could have effected the veteran's 
lungs.  In other words, the record reveals that during this 
after-service-time-period, the veteran may have been exposed 
to asbestos products and infiltrate.  The veteran's own 
doctor, Doctor H. R. B., suggested that the veteran was 
exposed, during this time period, to friable asbestos, 
silica, and benzene materials.  

As noted above, VA must ascertain whether there is evidence 
of exposure before, during, or after service; and determine 
whether the disease is related to the putative exposure.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

To support his claim, the veteran has submitted, and relied 
upon, a letter written by Dr. H. R. B.  The letter is dated 
July 1999 and it references an x-ray film report prepared by 
Doctor R. A. H.  The x-ray film report gives a diagnosis of 
"bilateral interstitial fibrosis consistent with 
asbestosis."  Based on Dr. H.'s report, Dr. B. wrote:

Due to the latency between the exposure 
to asbestos and the onset of clinically 
significant asbestos related disease, the 
patient is at an increased risk for the 
development of bronchiogenic carcinoma, 
mesothelioma, and other cancers, as well 
as deterioration in pulmonary function.  
Since these conditions may occur many 
years after active exposure termination, 
close clinical follow-ups, to include 
annual pulmonary function re-
evaluation[,] is recommended.  

The Board points out the fact that in the July 1999 letter, 
Doctor B. did not, repeat, did not actually diagnose the 
veteran as suffering from asbestosis or a specific asbestos-
related disease, disability, or condition.  

The veteran was contacted by the VA and it was requested that 
the x-ray films that were used by Dr. H. in July 1999 be 
forwarded to the VA for further evaluation.  The veteran was 
also asked to obtain all of his records from Dr. B.  Dr. H. 
responded to an August 2005 AMC letter.  In that letter, Dr. 
H. wrote:

Concerning [the veteran]:  This person 
was not a patient here.  We have no 
medical records.  If they have been seen 
for litigation purposes, then their 
attorney has anything that we generated.  

With respect to the records by Dr. B., the veteran responded 
in August 2005 stating that the only records available from 
Doctor B. were those that were previously submitted.  The 
veteran further reported that Doctor B. had refused to 
release any of the veteran's x-ray films he might have had in 
his possession.  

The record does indicate that the veteran was in contact with 
a Farragut Law Firm, PA, located in Pascagoula, Mississippi, 
as hinted at by Dr. H.  Per the documents provided by the 
veteran, the law firm was apparently in the process of 
submitting a claim against asbestos manufacturers.  However, 
despite the presence of the initial contact information, 
there is nothing else in the veteran's claim files that would 
indicate that the veteran has had any more contact with the 
Farragut Law Firm, PA.  That is, there is no suggestion that 
the Farragut Law Firm, PA, represents the veteran or has in 
its possession any medical files that would assist in the 
adjudication of this case.  Moreover, while the veteran 
provided the initial contact information by the law firm, the 
veteran has not denoted that anything but initial contact had 
occurred between himself and the firm.  

Nevertheless, over the course of this appeal, the veteran has 
undergone numerous VA pulmonary examinations to see whether 
the results obtained by Doctors H. and B. could be 
duplicated.  The veteran was seen for a pulmonary examination 
in May 1998.  At that time, the veteran complained of 
difficulty in breathing.  The examiner opined that a 
pulmonary function test of August 1997 revealed a mild 
obstructive pattern which was more likely consistent with 
mild chronic obstructive pulmonary disease which was more 
likely caused by the veteran's prolonged cigarette smoking.  

Another exam was accomplished in July 2002.  The medical care 
provider noted that she had reviewed the veteran's claim 
folder and his medical records.  Upon completion of the 
physical exam of the veteran, the examiner assessed the 
veteran has suffering from bronchial spasms and sinusitis.  
She further stated that any found lung disease was more 
likely than not related to the veteran's 31 year history of 
smoking cigarettes and not related to any possible inservice 
exposure to asbestos.  She further noted that the veteran's 
x-ray films of the chest were normal.  The examiner finally 
reported that although the veteran was scheduled for another 
chest x-ray and a pulmonary function test, the veteran failed 
to report for either study.  

The veteran was also seen in October 2005 by a VA doctor in 
conjunction with this claim.  At that time, the doctor stated 
that he had reviewed all of the veteran's records and that 
the veteran did not show clinical findings indicative of 
asbestosis.  He further stated that the veteran's x-ray films 
did not show fibrosis and that the veteran's lungs were 
"clear without crackles".  

The veteran's available private medical records, his VA 
medical treatment records, and records from the veteran's 
workman's compensation case have been obtained and included 
in the claims folder for review.  These records do show that 
over the years the veteran has been using a dilator for 
relief in the spring and fall of the year.  However, these 
same records are negative for a diagnosis of asbestosis or an 
asbestos-related pulmonary disorder.  The Board specifically 
notes that in none of the private medical records obtained, 
including those submitted in conjunction with a different 
claim, indicate that the veteran has a lung disability 
related to asbestos exposure.  

The Board notes that M21-1 also provides specific guidance 
with respect to the requirements for a diagnosis of 
asbestosis.  It states that:

The clinical diagnosis of asbestosis 
requires a history of exposure and 
radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include 
dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the 
disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory 
emphysema may also be evident.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, c.  To the extent that none of the records, 
except those possibly used for litigation purposes against an 
asbestos manufacturer, nothing in the veteran's medical 
records confirms the veteran's assertions or the diagnosis 
provided by Doctor H.  

Yet, the veteran has made repeated assertions that Doctors B. 
and H. have diagnosed the veteran was asbestosis, and because 
the individuals are doctors, the veteran contends that their 
signed documents should be taken as proof of service-related 
asbestos disease.  While it is true that the doctors are both 
medical professionals and are considered experts, qualified 
to provide a medical opinion, just because they are medical 
experts does not in and of itself establish a nexus or 
causation.  This is especially the case in this instance 
since there are no records, laboratory reports, x-ray films, 
or other medical evidence that would corroborate the 
individual's assertions.  That is, when asked for supporting 
documents and the x-ray films upon which Dr. B. and H. based 
their assertions, none have been supplied.  In fact, instead 
of cooperating on behalf of the veteran, both doctors have 
refused to provide corroborating evidence that would support 
their initial assertions.  

The Board thus finds the assertions made by both doctors 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As reported above, repeated medical opinions provided by 
different VA examiners have failed to produce the same 
results of the two private physicians.  Moreover, the doctors 
who have treated the veteran for other nonservice-connected 
disabilities have been silent as to diagnosing the veteran 
with asbestosis.  With respect to the opinion given by Dr. H. 
and B., neither doctor provided any documentation that would 
corroborate his assertions.  They did not proffer any type of 
documents that would establish a time-line or chronicity of 
the assertions.  It is also noted that the assertion by 
Doctor B. that the veteran was exposed to asbestos while the 
veteran was in the service is based solely upon the 
assertions made by the veteran.  Dr. B. did not treat the 
veteran for any type of lung condition while the veteran was 
in service nor was he stationed at Kincheloe Air Force Base 
where he could have confirmed the presence of asbestos, as 
claimed by the veteran.  In other words, he has based his 
uncorroborated assertions, in part, on claims by the veteran 
that have not been confirmed by independent sources.  Hence, 
the Board finds that these statements to be less probative 
because they are less-informed.  On the other hand, the VA 
examiners have all thoroughly reviewed the veteran's claims 
file including all clinical records prior to rendering a 
final diagnosis.

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from shortness of breath, chest pains, or 
fatigue.  However, he is not competent to say that he suffers 
from asbestosis that is related to his military service.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  It is the conclusion of 
the Board that the preponderance of the evidence is against 
the veteran's claim.  To the extent that there are two 
medical reports showing possible diagnoses of asbestosis, 
these reports have not been corroborated by x-ray films or 
supporting medical records.  Also, while the veteran has 
obtained treatment for a variety of conditions, disabilities, 
and diseases from the VA and other private care providers, 
none of those who have provided significant treatment to the 
veteran have ever diagnosed, or treated the veteran for, 
asbestosis or an asbestos-related condition.  Therefore, the 
Board further concludes that the preponderance of the 
evidence is against a finding that the veteran has 
asbestosis.  

The overwhelming medical evidence of record does establish 
that the veteran has a diagnosis of COPD.  However, the 
medical evidence of record does not relate this disability to 
military service or to any possible asbestos exposure during 
service.  The record reveals that the veteran has a smoking 
history of one pack of cigarettes a day for over thirty plus 
years.  With no evidence of any current asbestos related 
disability that is related to his military service, and no 
evidence linking COPD to service, the preponderance of the 
evidence is against the veteran's claim for service 
connection.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased Evaluation - Back

Also on appeal is the veteran's claim for an increased 
evaluation for low back strain.  Disability evaluations are 
determined by evaluating the extent to which the veteran's 
service-connected disabilities affect the ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing the symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 
(2006).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2006) requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2006) requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 (2006) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the claim now before the 
Board, the appeal does not stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

In the Board Remand of May 2005, the Board wrote that the 
issue of entitlement to a compensable evaluation for low back 
strain was inextricably intertwined with the issue of whether 
new and material evidence had been received sufficient to 
reopen the veteran's claim for entitlement to service 
connection for a disability of the back diagnosed as 
degenerative changes of the lumbosacral spine, status post 
laminectomy and diskectomy, to include arachnoiditis.  The 
Board tasked the RO/AMC [Appeals Management Center] to 
determine whether new and material evidence had been received 
prior to appellate consideration of the increased rating 
issue.  

In order to reopen the claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the veteran 
now has disability of the back that was not related to a work 
injury but was instead due to the veteran's service-connected 
low back strain.  

The AMC contacted the veteran and asked him whether he had 
additional evidence to submit on this matter.  The veteran 
responded and provided information that had been previously 
received by the VA.  The AMC then reviewed all of the 
evidence received since the Board denied the veteran's 
request to reopen in the Board's May 1999 decision.  The AMC 
reported that documents from the veteran's then accredited 
representative consisted of an opinion from a private 
physician, not the veteran's primary doctor, who hypothesized 
that the veteran's disk disability was related to his 
service-connected low back strain.  

It is noted that the since the May 1999 decision, the veteran 
submitted numerous written statements.  Also included in the 
claims folder are VA and private medical records.  The Board 
takes special notice of numerous VA and private physicians' 
statements that have concluded that the veteran's service-
connected back disability is not related in any manner to his 
other spinal disorders.  The doctors have specifically opined 
that the veteran's work-related accident produced his disk 
disability, including the arthritis changes, the laminectomy, 
the diskectomy, and arachnoiditis - not his service-connected 
low back strain.  Notwithstanding these various submissions, 
the evidence is essentially cumulative and has been 
previously seen and reviewed by the VA.  

Thus, the AMC concluded that new and material evidence had 
not been submitted.  In other words, it found that the 
veteran's service-connected low back strain was not related 
to nor did it affect his other diagnosed back disabilities.  
Hence, based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed Board claim, the Board 
will continue with the veteran's claim for a compensable 
evaluation for low back strain.  

In October 1972, per the service medical records, the veteran 
complained of low back pain not related to a specific 
incident, although he had apparently been exercising at a gym 
in the previous few days.  Physical examination was 
unremarkable.  The impression was muscle strain.  At the time 
of the November 1973 separation examination, the veteran 
complained of recurrent back pain which had been treated with 
Darvon(r) in 1972.  The cause of this was excessive lifting, 
and it was not considered significant at separation.  
Although the veteran made the complaints with respect to his 
back, objectively the spine was found to be normal on 
clinical evaluation.

Subsequent to the veteran's discharge, in September 1974, 
service connection was granted for low back strain.  The 
condition was evaluation as being noncompensable pursuant to 
the rating criteria found at 38 C.F.R. Part 4, 5295.  

A March 1977 private medical record from Dr. W. H. Walton 
shows that the veteran, while lifting a "core plate" felt 
pain in the low back.  Objectively, from x-rays, the 
lumbosacral spine was negative for bony injury.  He was to be 
treated for three to four weeks and was expected to be able 
to return to work after two weeks.

Private treatment and hospital records from the mid-1980s, 
largely from the University of Wisconsin Hospital, document a 
May 1981 work-related injury to the low back.  The veteran 
had been lifting a box and then experienced an immediate 
onset of low back pain.  In a February 1986 summary, the 
veteran's private physician, Keith Sperling, MD, indicated 
that until that May 1981 injury, the veteran had been in good 
health.  In other words, the veteran's service-connected back 
disability had not produced symptoms and manifestations that 
would have entitled the veteran to a compensable evaluation 
for the disability.  The veteran reinjured his back in June 
1984 while working.  Subsequent findings included a July 1984 
myelogram, which revealed central disk protrusion at the L3-
L4 and L4-L5 levels.  At about that time a diskogram and 
chemonucleolysis at the L4-L5 and L5-S1 levels were 
performed.  In October 1984 decreased disk space at L4- L5 
and L5-S1 levels were noted with additional disk protrusion 
at those levels.  Dr Sperling diagnosed adhesive 
arachnoiditis and weakness in both lower extremities.  During 
the years since the 1981 injury the veteran underwent several 
surgical procedures including a laminectomy and diskectomy.

A December 1985 decision by the Social Security 
Administration (SSA) established that the veteran had been 
disabled since the date of his June 1984 accident.  The SSA 
decision did not suggest or insinuate that the veteran's 
service-connected back disability, in and of itself, was 
producing manifestations or symptoms indicative of a more 
disabling disorder.   

A September 1986 record from Dr. Sperling indicates that the 
veteran had increased low back discomfort following a motor 
vehicle accident the previous month.  Another record from 
December 1986, from the University of Wisconsin Hospital and 
Clinics, confirmed the veteran's complaint that the August 
1986 motor vehicle accident had aggravated his nonservice-
connected back conditions.  

A very detailed history and orthopedic examination from 
November 1987, by R. A. Sievert, MD, has been submitted which 
recounts the veteran's back injury history both as reported 
by the veteran and as shown in the medical records.  The 
veteran recounted an injury from approximately 1980 when, at 
work, a shell of an appliance hood fell against him and 
bruised his back; the physician's review of the veteran's 
records revealed several back injuries, all apparently work 
related.  The physician discussed the 1981 and 1984 injuries 
and the surgical procedures that followed thereafter, 
including two laminectomies, one in 1984 and the second in 
1985.  Arthritis and adhesive arachnoiditis were noted as 
well.  The veteran indicated that an August 1986 motor 
vehicle accident had not affected his low back.  Range of 
motion testing was performed.  The examiner cited x-ray 
evidence of narrowing of the intervertebral disk spaces at 
the L3-L4, L4-L5 and L5-S1 levels; small anterior and lateral 
osteophytes were seen and minimal degenerative change 
involving the articular facets at L4-L5 and L5-S1.

The veteran was examined by the VA in September 1990 at which 
time chronic low back pain was assessed along with subjective 
decreased sensation in the left lower extremity and decreased 
range of motion, especially to the right.

In response to a September 1990 request for records, 
Frederick Haessly, M.D., indicated that the veteran's 
disability was related to neurological deficit from herniated 
lumbar disk[s].  A June 1993 VA radiological report notes, 
inter alia, mild spinal stenosis at the L3-L4 level.  

Boyd McCracken, MD., on a Social Security Administration form 
signed in February 1996, opined that the disability for which 
the veteran was suffering manifestations and symptoms thereof 
began in June 1984.  The primary diagnosis was low back pain 
secondary to adhesive arachnoiditis.  No secondary diagnosis 
was indicated.

The veteran was examined by the VA in May 1998.  The examiner 
reviewed the history of the inservice 1972 muscle strain of 
the back.  Although the veteran had reported recurrent low 
back pain during the separation examination, the VA examiner 
noted that there was no evidence of residual problems during 
that physical.  The history of the veteran's back injuries 
was discussed, with the examiner opining that the post 
service conditions appeared to be unrelated to the solitary 
instance of muscle strain described in service in October 
1972.  The examiner opined with respect to the veteran's 
complaints of lower back pain that it did not appear that the 
current conditions of the low back were related to the muscle 
strain but more likely the injury reported in 1981 for which 
the veteran had subsequent back operations.  Objectively, 
range of motion of the back was limited; there was increased 
tension and tenderness of the paraspinal muscles of the 
lumbosacral area, particularly on the left.  The diagnosis 
was degenerative joint disease of the lumbar spine.

Another spinal examination was performed by the VA in March 
2001.  The examiner reviewed the claims folder and then 
wrote:

Therefore, it is the opinion of this 
examiner that all of the veteran's 
current symptoms [produced by the back] 
and his findings are related to the job-
related injury of 1981 and the subsequent 
surgeries with arachnoiditis and 
degenerative changes in the lumbar spine.  
The veteran's current symptoms are not in 
any way related to his service-connected 
low back strain.

Limitation of activity, as indicated by 
the history, is not related to the 
service-connected low back strain.  The 
veteran's inability to work is not 
related to the service-connected low back 
strain, but rather to the work related 
March 1981 injury and subsequent surgery.

The service-connected low back strain 
does not limit the veteran's current 
functional ability during flare-ups and 
extended use.  Rather, it is the work 
related March 1981 injury and subsequent 
surgery that limits the veteran's 
functional ability during flare-ups and 
extended use.

The clinical evidence and examination is 
consistent with the severity of pain and 
symptoms the veteran now reports, but 
this is related to the work related 
injury in March of 1981 and the 
subsequent failed surgeries.

There is no evidence to suggest that the 
veteran's service-connected low back 
strain has resulted in any weakened 
movement or excessive fatigability nor 
incoordination.  Rather, weakened 
movement and excess fatigability is the 
result of the March of 1981 work related 
injury.  In fact, there is no 
incoordination noted on the current 
examination.  

Since that examination, the veteran has not presented himself 
before the VA for another examination for the purpose of 
determining whether his service-connected back disability is 
more disabling.  However, the record contains a voluminous 
amount of VA medical treatment record stemming from 2001 to 
the present.  These records do show repeated trips to the St. 
Louis VA Medical Center.  These visits were for treatment 
involving the veteran's nonservice-connected back disorder 
and other conditions for which service connection had not 
been awarded.  None of the VA medical treatment records show 
medical care being provided for the service-connected low 
back condition.  

The veteran's private medical records have also been obtained 
and included in the claims folder.  Nearly all of the private 
orthopedic records obtained and contained in the claims 
folder are from the 1980s and early 1990s.  While they do 
show repeated medical treatment for a back disability, said 
treatment is for the veteran's nonservice-connected work-
related back condition.  In other words, the veteran has not 
been receiving medical treatment and evaluation for his 
service-connected disability.  Instead, these records 
indicate that the veteran's work-related back disorder was 
the condition for which he received treatment, medication, 
and therapy therefor.  

The service-connected disability has been evaluated in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 5295 (2002) and 5237 (2006).  It is 
possible that the disability may be rated under any one of a 
number of diagnostic codes if the disability exhibits the 
appropriate manifestations and symptoms associated with that 
code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293, and 5295 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					
	50
Favorable 						40

Diagnostic Code 5292 - Spine, limitation 
of motion of, lumbar:

Severe 						40 
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief
        40
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2006).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

38 C.F.R. Part 4, Diagnostic Code 5295 (2002) states that a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2006).  
Under 38 C.F.R. § 4.40 (2006), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2006), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Supplemental Statement of the 
Case (SSOC) that was issued in October 2004.  In that SSOC, 
the veteran was given notice of both of the old and new 
rating criteria.  A copy of the SSOC was also provided to the 
veteran's accredited representative.

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2006).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2006).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2006) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2006), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed for any service-connected (or 
nonservice-connected disability), Diagnostic Codes 5289 and 
5240 are not for application.  38 C.F.R. Part 4 (2002) and 
(2006).  Since the veteran has not been diagnosed as having 
favorable ankylosis of the spine, or fusion of the lumbar 
segments, then Diagnostic Codes 5286, 5289, and 5241 are also 
not for application.  Id.  With respect to Diagnostic Code 
5285 and 5235, they too are not for application because the 
veteran did not fracture any of his vertebras.  38 C.F.R. 
Part 4 (2002) and (2006).

The medical records clearly indicate that the veteran's 
service-connected low back muscle strain was an isolated 
phenomenon, unrelated to the current low back symptoms.  That 
is, whatever low back symptoms the veteran currently has are 
entirely attributable to his post service injuries.  
Therefore, a compensable rating cannot be awarded for the 
veteran's service-connected low back strain based upon 
characteristic pain on motion.  38 C.F.R. Part 4, Diagnostic 
Code 5295 (2002) and 38 C.F.R. Part 4, Diagnostic Code 5237 
(2006).  Likewise, a compensable evaluation cannot be awarded 
under Diagnostic Code 5292 or Diagnostic Code 5236, based 
upon limitation of motion, since such findings are based 
solely upon the post service nonservice-connected low back 
problems.  38 C.F.R. Part 4 (2002) and (2006).  A compensable 
evaluation cannot be awarded under Diagnostic Code 5293 or 
Diagnostic Code 5243, by analogy to intervertebral disk 
syndrome since that diagnosis is present, but not service 
connected.  Id.  See also Diagnostic Code 5294 (for 
sacroiliac injury and weakness, rated as lumbosacral strain; 
no ratable symptoms pertaining to the service-connected low 
back strain have been recently shown).  See also 38 C.F.R. §§ 
4.40 and 4.45 (2006) (regarding pain, weakness and 
fatigability, factors that are not relevant here since the 
low back strain from service is, itself, essentially 
asymptomatic); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching the decision with respect to the evaluation 
assigned to the veteran's low back strain, the Board has 
considered its complete history as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran, as distinguished 
from the nonservice-connected low back conditions.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2006).  Further, the Board finds that in 
this case the disability picture is not so exceptional or 
unusual so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected low back strain has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (2006); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7 (2006).

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005).


ORDER

1.  Entitlement to service connection for a lung disability 
claimed to be asbestosis is denied.

2.  Entitlement to a compensable evaluation for low back 
strain is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


